Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement between Species I and II , as set forth in the Office action mailed on 04/03/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/03/20 is partially withdrawn.  Claims 9 and 10, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1, 4, 6-13, 30-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 31, and 40.  Regarding claim 1, the prior art of record does not teach a vertical photodiode comprising a semiconductor material surrounding an active germanium area, the active germanium area comprising an upper first conductivity type portion and a lower intrinsic portion.  The upper first conductivity type portion is in direct contact with the lateral wall of a first semiconductor region of a first conductivity type that extends along an upper surface of the semiconductor material.  In addition, the photodiode contains a second semiconductor region of a second conductivity type that extends from the lower portion of the germanium area to the top surface of the photodiode, and the second semiconductor region is in direct contact with the lower portion of the germanium area.  The photodiode also comprises first and second contact pads located on the upper surface of the semiconductor material, the contact pads are separated from each other by the active germanium area.
The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 31, specifically a vertical photodiode comprising a semiconductor material surrounding an active germanium area, the active germanium area comprising  an upper first conductivity type portion and a lower intrinsic portion.  The upper first conductivity type portion of the active germanium layer is in direct contact with a lateral wall of a first semiconductor region of a first conductivity type.  Further, the first semiconductor region extends over the upper surface of the semiconductor material and 
Regarding claim 40, the prior art of record does not teach a vertical photodiode comprising an active area made up of a two part germanium layer, the germanium layer containing an upper doped region and a lower intrinsic region.  The device further includes first and second contact pads, which are laterally separated from each other by the germanium active area and are not in physical contact with the active germanium area.  The second contact pad is separated from the germanium active area by an insulating trench, and the insulating trench is separated from the active area by an intrinsic silicon region.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814